The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Statement of Reasons for Allowance
1.	Claims 1-11 allowed.
2.	The following is an examiner’s statement of reasons for allowance:
Regarding Claim 1, a first closest prior art of record considered, Eckart (US RE 30,304) discloses a fuse for interrupting a line (Figures 1-2), the fuse comprising: 
a line coil (comprising 12, 10, Figures 1-2) that is set up to carry a line current on the line and to thereby generate a magnetic field (magnetic field generated in the vicinity of a current carrying conductor); 
a control coil (comprising 22, Figures 1-2) that is magnetically but not electrically coupled to the line coil (22 magnetically, but not electrically coupled to 12, Figures 1-2); 
a circuit breaker (comprising 16, Figures 1-2), which is magnetically coupled to the control coil (16 magnetically coupled to 22, Figures 1-2) and the line coil (16 magnetically coupled to 12, 10, Figures 1-2) and that is set up to be opened by the magnetic field to interrupt the line based on a field strength of the magnetic field (16 is interrupted based on current sensed by sensing coil 38, the current due to net flux produced in 12, Figure 1); and 
a control unit (comprising 26, Figures 1-2) that controls a control current through the control coil in order to alter the field strength of the magnetic field (strength of the magnetic field is altered based on the current through the coil), so as to: 
(a) prevent the circuit breaker from opening to interrupt the line by compensating for changes in the magnetic field of the line coil (compensating by the energized control 
(b) cause the circuit breaker to open to interrupt the line by ceasing to compensate for changes in the magnetic field of the line coil (ceasing to compensate by deenergized control coil 22, Figures 1-2, Column 4, lines 53-64, “….if a ground fault should exist on the distribution circuit, such as illustrated at 44, the vectorial sum of the currents in line conductors 12 no longer equals zero, and a voltage is induced in secondary winding 42. This induced voltage, as impressed across primary winding 30b, causes additional current to flow therethrough, and the GFCI differential transformer becomes unbalanced, resulting in interruption of the solenoid energization circuit. As the undervoltage release solenoid 22 drops out, circuit breaker 16 is tripped to interrupt the distribution circuit, clearing ground fault 44”), 
wherein the circuit breaker is not electrically controlled via an electrical signal received by the circuit breaker from the control unit (16 controlled by the magnetic field/flux signal from 22 to 16).
Eckart does not disclose the changes in the magnetic field of the line coil compensating and ceasing to be compensate, being caused by the line current (Eckart’s discloses compensating and ceasing to compensate for the changes in the magnetic field in the line coil due to fault current.
Regarding Claim 1, a second closest prior art of record Burns et al. (US 3,621,334) discloses a fuse for interrupting a line, the fuse comprising: 

a control coil that is magnetically not electrically coupled to the line coil (comprising 64’ in Figure 2 magnetically coupled to 22 with no with terminals of coil directly coupled to the control circuit providing coil current and direct electrical coupling to the line coil); 
a circuit breaker (comprising 22’, 24’, Figure 2), which is magnetically coupled to the control coil and the line coil and that is set up to be opened by the magnetic field to interrupt the line based on a field strength of the magnetic field (22 coupled to the line coil and control coil via magnetic field produced by the coil, Figures 1-2); and 
a control unit (comprising 34, 46, 96, 94, Figure 2) that is set up to control the control current through the control coil in order to alter the field strength of the magnetic field (field strength of the magnetic varies as the current field through the coil, Figures 1-2), so as to 
(a) prevent the circuit breaker from opening to interrupt the line by compensating for changes in the magnetic field of the line coil (Column 3, lines 2-14, “……a silicon-controlled rectifier 94 which is connected in series with the trip coil 64' and a current limiting resistor 96 across the 12 volt output of power supply 34'.  The gate of the SCR 94 is triggered from the output of amplifier 46'”, magnetic field of the line coil is compensated until the trigger threshold of the SCR is reached), and
(b) cause the circuit breaker to open to interrupt the line by ceasing to compensate for changes in the magnetic field of the line coil (Column 3, lines 2-14, “……a silicon-controlled rectifier 94 which is connected in series with the trip coil 64' and 
wherein the circuit breaker is not controlled via an electrical signal received by the circuit breaker from the control unit (circuit breaker 22 in Figures 1-2 is controlled by the magnetic field produced by the current to the control coil that is sent/controlled by the control unit). 
Burns does not disclose the changes in the magnetic field of the line coil compensating and ceasing to be compensate, being caused by the line current. 

Regarding Claim 1, a third closest prior art of record considered, Mangan et al. (US 4,249,068, IDS Document) discloses a fuse for interrupting a line (Figure 1), the fuse comprising: 
a line coil (comprising 12, Figure 1) that is set up to carry a line current on the line and to thereby generate a magnetic field (magnetic field generated in the vicinity of a current carrying conductor, in this case the line coil 12, 14 generating a magnetic flux/field in the core of transformer 10 of Mangan); 
a control coil (comprising 14, 17, Figure 1) that is magnetically but not electrically coupled to the line coil (14, 17 magnetically not electrically coupled to 12, Figure 1); 
a circuit breaker (comprising contactor 16, Figure 1), which is magnetically coupled to the control coil and the line coil (contactor 16 magnetically coupled to the coils 12, 14, 17, Figure 1, Figure 1) and that is set up to be opened by the magnetic field to interrupt the line based on a field strength of the magnetic field (16 is interrupted 
a control unit (comprising 21, 24, 28, 30, 18, Figure 1) that controls a control current through the control coil (Column 4, lines 50-54) in order to alter the field strength of the magnetic field (strength of the magnetic field is altered based on the current through the coil, Column 5, lines 7-20, “…the control circuit of the present invention includes tap setting on the bonding transformer for controlling the output voltage of the secondary winding of the bonding transformer, by changing the number of turns, the magnetic field strength generated in the core is altered), so as to: 
(a) prevent the circuit breaker from opening to interrupt the line by compensating for changes in the magnetic field of the line coil caused by the line current (Column 4, lines 54-59, based on the determined control current maintaining the line current or interrupting the current flow, “….on-off logic control circuit 18 to open the contactors 16”, contactors are controlled by the magnetic field/flux signal to the contactors, solenoid/energizing coil is part of control circuit, details not shown), and
(b) cause the circuit breaker to open to interrupt the line by ceasing to compensate for changes in the magnetic field of the line coil caused by the line current (Column 4, lines 54-59, based on the determined control current maintaining the line current or interrupting the current flow, “….on-off logic control circuit 18 to open the contactors 16”, contactors are controlled by the magnetic field/flux signal to the contactors, solenoid/energizing coil is part of control circuit, details not shown), 

Mangan does not disclose the details of the tripping mechanism of the contactor to show the circuit breaker being not electrically controlled via an electrical signal received by the circuit breaker from the control unit.

Eckart or Burns does not disclose the changes in the magnetic field of the line coil compensating and ceasing to be compensate, being caused by the line current, in combination with the other recited elements of the fuse for interrupting a line recited in Claim 1, and Mangan does not disclose the details of the tripping mechanism of the contactor to show the circuit breaker being not electrically controlled via an electrical signal received by the circuit breaker from the control unit, in combination with the other recited elements of the fuse for interrupting a line recited in Claim 1 therefore allowable. Claims 2-10 depend on Claim 1.

Regarding Claim 11, closest prior art of record considered, Mangan discloses an apparatus for identifying a fault current through a load (Figure 1, fault current through a work piece, Abstract), the apparatus comprising: a first fuse on a line that leads to the load (circuit of Figure 1); wherein the first fuse is configured to determine a first control current (current through load comprising control coil 17, Figure 1); 

a line coil (comprising 12, Figure 1) configured to carry a line current on the line and to thereby generate a magnetic field (magnetic field generated in the vicinity of a current carrying conductor, in this case the line coil 12 generating a magnetic flux/field in the core of transformer 10 of Mangan);
a control coil (comprising 14, 17, Figure 1) that is magnetically coupled to the line coil (14, 17 magnetically coupled to 12 via core of transformer 10, Figure 1); 
a circuit breaker (comprising contactor 16, Figure 1) which is magnetically coupled to the control coil and the line coil (contactor 16 magnetically coupled to the coils 12, 14, 17, Figure 1, Figure 1) and that is configured to be opened by the magnetic field to interrupt the line based on a field strength of the magnetic field (16 is interrupted based on current sensed by sensing coil 20, the current due to net flux produced in the core of the transformer 10, Figure 1); and 
a control unit (comprising 21, 24, 18, Figure 1) that is configured to control a control current through the control coil (Column 4, lines 50-54) in order to alter the field strength of the magnetic field (Column 5, lines 7-20, “…the control circuit of the present invention includes tap setting on the bonding transformer for controlling the output voltage of the secondary winding of the bonding transformer), so as to: 
(a) prevent the circuit breaker from opening to interrupt the line by compensating for changes in the magnetic field of the line coil caused by the line current (Column 4, lines 54-59, based on the determined control current maintaining the line current or 
(b) cause the circuit breaker to open to interrupt the line by ceasing to compensate for changes in the magnetic field of the line coil caused by the line current (Column 4, lines 54-59, based on the determined control current maintaining the line current or interrupting the current flow, “….on-off logic control circuit 18 to open the contactors 16”, contactors are controlled by the magnetic field/flux signal to the contactors, solenoid/energizing coil is part of control circuit, details not shown), 
wherein the circuit breaker is controlled by the control unit (contactors are controlled by the magnetic field/flux signal to the contactors, solenoid/energizing coil is part of control circuit, details not shown).
Mangan does not disclose the tripping mechanism of the contactor to show the circuit breaker being not electrically controlled via an electrical signal received by the circuit breaker from the control unit, and a second fuse on a line that leads away from the load, wherein the second fuse is set up to determine a second control current, in combination with the other recited elements the apparatus for identifying a fault current through a load recited in Claim 11, therefore allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCY M THOMAS whose telephone number is (571)272-6002. The examiner can normally be reached Mon-Fri 9:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fureman Jared can be reached on 571-272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        


/LUCY M THOMAS/Examiner, Art Unit 2836, 1/01/2022